Name: Commission Regulation (EC) No 3222/94 of 23 December 1994 amending Regulation (EC) No 2668/94 authorizing the Italian intervention agency to put up for sale by tender 148 000 tonnes of durum wheat for export in the form of durum wheat meal to Algeria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 94 Official Journal of the European Communities No L 337/65 COMMISSION REGULATION (EC) No 3222/94 of 23 December 1994 amending Regulation (EC) No 2668/94 authorizing the Italian intervention agency to put up for sale by tender 148 000 tonnes of durum wheat for export in the form of durum wheat meal to Algeria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EC) No 2668/94 of 31 October 1994 authorizing the Italian intervention agency to put up for sale by tender 148 000 tonnes of durum wheat for export in the form of durum wheat meal to Algeria Q stipulates 21 December 1994 as the latest date for the submission of tenders ; whereas this deadline should be extended and a new validity for the licences in respect of the quantities awarded from 1 January 1995 on should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 3 (2) of Regulation (EC) No 2668/94, '21 December 1994' is replaced by '23 February 1995'. Article 2 Article 5 of Regulation (EC) No 2668/94 is replaced by the following : 'Article 5 1 . No export refund shall be granted for exports carried out pursuant to this Regulation. 2. Customs export formalities for durum wheat meal equivalent to that which would be obtained from the cereals awarded must be completed within 45 days of the date of the award and not later than 31 January 1995. 3 . In the case of the quantities awarded from 1 January 1995 on, the customs exports formalities for durum wheat meal equivalent to that which would be obtained from the cereals awarded must be completed within 45 days of the date of the award and not later than 31 March 1995. 4. Export licences issued under this invitation to tender must bear the following entry in Section 22 : "Invitation to tender opened by Regulation (EC) No 2668/94  Tender dated. . . " 5. Notwithstanding Article 9 of Commission Regu ­ lation (EEC) No 3719/88 ('), the rights deriving from the licence referred to in this Article shall not be transferable . 0 OJ No L 331 , 2. 12. 1988, p. 1 .' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 284, 1 . 11 . 1994, p. 45.